Title: Thomas Ritchie to Thomas Jefferson, 9 October 1814
From: Ritchie, Thomas
To: Jefferson, Thomas


          Sir  Richmond, Oct. 9. 1814.
          I have the honor to enclose you the letters of Dr Mease & Mr Greer, which you were so kind as to forward me some time since. The interest excited by the fall of Washington, the events which have since transpired, and the military duresse to which I have been subjected, have drawn off my attention too much from other objects. Let this plead my Apology for the delay!
          These letters have answered the purpose for which they were transmitted, without my having made any public use of them. The day I recd them, I made it a point to see Mr Clopper, and very frankly informed him of my Intention to state on the ensuing Morning the facts which had been disclosed to me. Mr C. was evidently alarmed, and begged me to suspend the article until he could see me again in the Evening. He was punctual to his appointment, and the conference ended in a solemn pledge on his part, that he would not sell any patent right in Va for more than $20. nor would he sell out on shares, to any association of persons, without informing them of the current price in Baltimore at $20.—I also made it a point to see Mr Harris, and acquaint him of with the same circumstances. He has since joined an Association of Gentlemen, who have bought of Mr Clopper on shares. What part they mean to play, and what price to ask for their patent, I have not understood—but it will be time to act, when their schemes shall have been developed.
          I profoundly regret, Sir, that it is out of my power to edit at this moment the interesting Work of m. de Tracy. I had some hopes of being able to make an Arrangement for this purpose; but the call of the Legislature, the military duties to which my hands are subjected, and other circumstances which it is useless to specify, have compleatly prevented me.—It would not be in my power to strike upon it, until the Spring—but the delay which has already taken place in the publication, makes you, I presume, solicitous to have it out as soon as possible.—Your friendly proposition to myself, Sir, can never be forgotten.
          Such works, as M. Tracy’s, are too scarce in the world, and a fortiori too slightly studied in this world of ours. We want financiers to extract and to economise our resources. We have men, and munitions enough—the great want at present is money—not gold & silver merely, but some representative of the credit & resources of the nation.—I had the honor of seeing, some short time past, some M.S. letters of yours on Finances and Bank Paper. It is, I suppose, useless to intreat you to give them to your Country,. the Their speculations were bold & original—and I could not but wish that the pleasure which they gave me, should be made a common property.
          I sincerely wish that M. de Tracy’s 12th Chap. “On the Revenues & Expences of Government and of their debts”—was at this moment before us. Mr Campbell’s last Report on our Finances seems to argue a want of this species of information.—His Report has set every thing afloat—The Com: of Ways & Means ought to come out with some vigorous Projet, to anchor the public mind.
          I am, Sir,
          With the highest Respect, YrsThomas Ritchie.
        